Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 11/01/2021.
Claims 1-20 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed US application 16697004 filed on 11/26/2019 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11169671. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions.
Current Application
US Patent No. 11169671
1. A method to alter how source data is displayed within a user interface, the method comprising: obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure; 

displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the source data; 


receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, 
wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer; 

receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, 

wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; and 


causing depiction of the visualization according to the first user input and the second user input.  
1. A method to alter how source data is displayed within a user interface, the method comprising:
obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure, 

…displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the use information and the containment information of the source data;

receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer;

receiving, via the user interface, a second user input effective to select a type of connection between the particular components that are part of the selected portions of the source data, 

wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface;
… wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data.

… altering the visualization of the source data within the user interface based on the first user input and according to the second user input …
2. The method of claim 1 further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.  
2. The method of claim 1 further comprising:
receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

3. The method of claim 1 further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

3. The method of claim 1 further comprising:
receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

4. The method of claim 2, further comprising: determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the third user input.
4. The method of claim 2, further comprising: determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the third user input.

5. The method of claim 1 further comprising associating, in the visualization of the source data within the user interface, two or more portions of the source data in two or more layers of the source data based on information in one or more layers of information that are hidden in the visualization of the source data.
5. The method of claim 1 further comprising associating, in the visualization of the source data within the user interface, two or more portions of the source data in two or more layers of the source data based on information in one or more layers of information that are hidden in the visualization of the source data.
6. The method of claim 1, wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations-of the portions of the source data are included in the visualization of the source data being displayed.
6. The method of claim 1, wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations-of the portions of the source data are included in the visualization of the source data being displayed.
7. The method of claim 1, wherein: the source data further includes: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and containment information that describes relationships between the particular components; and

 the top-level structure view representative of the cloud infrastructure is determined based on the use information and the containment information.
1. … the source data also including: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and containment information that describes relationships between the particular components;


displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the use information and the containment information of the source data; …
8. One or more non-transitory computer-readable storage media having computer- executable instructions stored thereon that are executable by a processor device to perform or control performance of operations comprising: obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure; 

displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the source data; 


receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer; 

receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; 


and causing depiction of the visualization according to the first user input and the second user input.

7. One or more non-transitory computer-readable storage media having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of operations comprising: obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure, 

… displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the use information and the containment information of the source data;

receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer;

receiving, via the user interface, a second user input effective to select a type of connection between the particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface;
… wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data.

… altering the visualization of the source data within the user interface based on the first user input and according to the second user input, …
9. The one or more non-transitory computer-readable storage media of claim 8, the operations further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.
8. The one or more non-transitory computer-readable storage media of claim 7, the operations further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

10. The one or more non-transitory computer-readable storage media of claim 8, the operations further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

9. The one or more non-transitory computer-readable storage media of claim 7, the operations further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

11. The one or more non-transitory computer-readable storage media of claim 8, the operations further comprising:  determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the second user input. 

10. The one or more non-transitory computer-readable storage media of claim 7, the operations further comprising: determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the second user input.

12. The one or more non-transitory computer-readable storage media of claim 8, the operations further comprising associating, in the visualization of the source data within the user interface, two or more portions of the source data in two or more layers of the source data based on information in one or more layers of information that are hidden in the visualization of the source data.

11. The one or more non-transitory computer-readable storage media of claim 7, the operations further comprising associating, in the visualization of the source data within the user interface, two or more portions of the source data in two or more layers of the source data based on information in one or more layers of information that are hidden in the visualization of the source data.
13. The one or more non-transitory computer-readable storage media of claim 8, wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations of the portions of the source data are included in the visualization of the source data being displayed.
12. The one or more non-transitory computer-readable storage media of claim 7, wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations of the portions of the source data are included in the visualization of the source data being displayed.
14. The one or more non-transitory computer-readable storage media of claim 8, wherein:
the source data further includes: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and containment information that describes relationships between the particular components; 

and the top-level structure view representative of the cloud infrastructure is determined based on the use information and the containment information. 

7. …the source data also including: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and containment information that describes relationships between the particular components;



displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the use information and the containment information of the source data; …
15. A system comprising: one or more processors configured to cause performance of operations comprising: obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure; 

displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the source data; 


receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer; 

receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; 


causing depiction of the visualization according to the first user input and the second user input.
 

13. A system comprising: one or more processors configured to cause performance of operations comprising: obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure, 


…displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the use information and the containment information of the source data;

receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, wherein the plurality of layers includes at least one layer disposed between the at least two layers and wherein the first user input indicates to hide the at least one layer;

receiving, via the user interface, a second user input effective to select a type of connection between the particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface;
… wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying the associations of the portions of the source data within the visualization of the source data.

… altering the visualization of the source data within the user interface based on the first user input and according to the second user input …
16. The system of claim 15, the operations further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

14. The system of claim 13, the operations further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

17. The system of claim 15, the operations further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

15. The system of claim 13, the operations further comprising: receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.

18. The system of claim 15, the operations further comprising: determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the second user input. 
16. The system of claim 13, the operations further comprising: determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the second user input.

19. The system of claim 15, wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations of the portions of the source data are included in the visualization of the source data being displayed. 
17. The system of claim 13, wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations of the portions of the source data are included in the visualization of the source data being displayed.
20. The system of claim 15, wherein: the source data further includes: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and containment information that describes relationships between the particular components; and 

the top-level structure view representative of the cloud infrastructure is determined based on the use information and the containment information.
13. … the source data also including: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and containment information that describes relationships between the particular components;


displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the use information and the containment information of the source data; …


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 20140181718 A1 thereafter "Gao"), in view of Johnson et al (US 7149975 B1 thereafter "Johnson").
As to claim 1, Gao discloses a method to alter how source data is displayed within a user interface, the method comprising: obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, [Figs 1 and 2a show that a system may display a set of objects that comprise a cloud computing hierarchy in response to user input [See ¶-128-130]. Obtaining the data (source data) for displaying the hierarchy is inherent in displaying it. The user that requests the display of the cloud hierarchy is maintenance personnel [See ¶-5]. A skilled artisan would understand that a maintenance user is a "user of the cloud infrastructure"]
the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure; [Fig 2a shows a plurality of layers (e.g. application layer, virtual layer, and physical layer) of the cloud hierarchy [See ¶-130]]
displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the source data; [Fig 2b shows a view (top-level structure view) that represents the layers of the cloud hierarchy, as well as the relationship between the components [See ¶-133]]
receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, [A user may provide input (first user input) to use a displayed prompt to control the components (portions) shown, which are on particular layers (two layers) [See ¶-137-138, 144]]
wherein the plurality of layers includes at least one layer disposed between the at least two layers and [Fig 2a shows that the virtual layer is between the application and physical layer]
wherein the first user input indicates to hide the at least one layer; [Fig 6 shows that when a virtual machine VM1 object is selected, the additional virtual machines shown in Fig 5 are removed ("hide the at least one layer") [See ¶-151]]
… causing depiction of the visualization according to the first user input … [Fig 6 shows that when a virtual machine VM1 object is selected, the additional virtual machines shown in Fig 5 are removed ("hide the at least one layer") [See ¶-151]].
However, Gao does not teach "receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; and causing depiction of the visualization according to the … the second user input."
On the other hand, Johnson does teach "receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; and causing depiction of the visualization according to the … the second user input."
Johnson discloses an interface shown in Figs 6 and 7 which shows connections and cities in a communication network [See Col 4, Ln 39-47]. A user can select route 116 as shown in Fig 7 (second user input) which includes start location San Francisco (start point) and end location Denver (end point) [See Col 8, Ln 26-29]. An optical components panel 106 (visualization) is altered to show the connections (type of connection) between the start and end points of the selected route [See Col 8, Ln 51- Col 9, Ln 17]. The optical components panel 106 includes connections 165a-c (associations of the portions) which represent the optical connections between the optical components in each city 130-138 [See Col 9, Ln 49-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display to incorporate the teachings of Johnson's route selection.
Motivation to do so would be to allow an administrator to easily view the components which make up a selected route for the purposes of alarm locating, inventory, or data tracking, as taught by Johnson [See Col 9, Ln 14-17].
As to claim 7, Gao, and Johnson disclose the method of claim 1, wherein: the source data further includes: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and [Gao, Fig 12 shows that resource usage (use information) is collected about a physical layer and shown to the user when a user provides input to view it [See ¶-171]. Obtaining the resource usage is an inherent step of displaying it]
containment information that describes relationships between the particular components; and [Gao, When a user selects a first object (e.g. Application 1), objects (e.g. Cluster 1, Cabinet 1) associated with the first object are prominently displayed so that relationships can be seen, as shown in Fig 2b [See ¶-131, 133]. The association may be objects that provide or receive resources to/from the first object (containment information) [See ¶-159]]
the top-level structure view representative of the cloud infrastructure is determined based on the use information and the containment information [Gao, Fig 2b shows a view (top-level structure view) that represents the layers of the cloud hierarchy, as well as the relationship (containment information) between the components [See ¶-133]].
As to claim 8, Gao discloses one or more non-transitory computer-readable storage media having computer- executable instructions stored thereon that are executable by a processor device to perform or control performance of operations comprising: [A computer readable medium (computer-readable storage media) is used to store instructions for performing the functions on a computer device (processor device) [See ¶-321]]
obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, [Figs 1 and 2a show that a system may display a set of objects that comprise a cloud computing hierarchy in response to user input [See ¶-128-130]. Obtaining the data (source data) for displaying the hierarchy is inherent in displaying it. The user that requests the display of the cloud hierarchy is maintenance personnel [See ¶-5]. A skilled artisan would understand that a maintenance user is a "user of the cloud infrastructure"]
the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure; [Fig 2a shows a plurality of layers (e.g. application layer, virtual layer, and physical layer) of the cloud hierarchy [See ¶-130]]
displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the source data; [Fig 2b shows a view (top-level structure view) that represents the layers of the cloud hierarchy, as well as the relationship between the components [See ¶-133]]
receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, [A user may provide input (first user input) to use a displayed prompt to control the components (portions) shown, which are on particular layers (two layers) [See ¶-137-138, 144]]
wherein the plurality of layers includes at least one layer disposed between the at least two layers and [Fig 2a shows that the virtual layer is between the application and physical layer]
wherein the first user input indicates to hide the at least one layer; [Fig 6 shows that when a virtual machine VM1 object is selected, the additional virtual machines shown in Fig 5 are removed ("hide the at least one layer") [See ¶-151]]
… causing depiction of the visualization according to the first user input … [Fig 6 shows that when a virtual machine VM1 object is selected, the additional virtual machines shown in Fig 5 are removed ("hide the at least one layer") [See ¶-151]].
However, Gao does not teach "receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; and causing depiction of the visualization according to the … the second user input."
On the other hand, Johnson does teach "receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; and causing depiction of the visualization according to the … the second user input."
Johnson discloses an interface shown in Figs 6 and 7 which shows connections and cities in a communication network [See Col 4, Ln 39-47]. A user can select route 116 as shown in Fig 7 (second user input) which includes start location San Francisco (start point) and end location Denver (end point) [See Col 8, Ln 26-29]. An optical components panel 106 (visualization) is altered to show the connections (type of connection) between the start and end points of the selected route [See Col 8, Ln 51- Col 9, Ln 17]. The optical components panel 106 includes connections 165a-c (associations of the portions) which represent the optical connections between the optical components in each city 130-138 [See Col 9, Ln 49-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display to incorporate the teachings of Johnson's route selection.
Motivation to do so would be to allow an administrator to easily view the components which make up a selected route for the purposes of alarm locating, inventory, or data tracking, as taught by Johnson [See Col 9, Ln 14-17].
As to claim 14, Gao, and Johnson disclose the one or more non-transitory computer-readable storage media of claim 8, wherein: the source data further includes: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and [Gao, Fig 12 shows that resource usage (use information) is collected about a physical layer and shown to the user when a user provides input to view it [See ¶-171]. Obtaining the resource usage is an inherent step of displaying it]
containment information that describes relationships between the particular components; and [Gao, When a user selects a first object (e.g. Application 1), objects (e.g. Cluster 1, Cabinet 1) associated with the first object are prominently displayed so that relationships can be seen, as shown in Fig 2b [See ¶-131, 133]. The association may be objects that provide or receive resources to/from the first object (containment information) [See ¶-159]]
the top-level structure view representative of the cloud infrastructure is determined based on the use information and the containment information [Gao, Fig 2b shows a view (top-level structure view) that represents the layers of the cloud hierarchy, as well as the relationship (containment information) between the components [See ¶-133]].
As to claim 15, Gao discloses a system comprising: one or more processors configured to cause performance of operations comprising: [A computer readable medium is used to store instructions for performing the functions on a computer device (one or more processors) [See ¶-321]]
obtaining source data that is representative of a cloud infrastructure that performs cloud computing activities that are associated with a user of the cloud infrastructure, [Figs 1 and 2a show that a system may display a set of objects that comprise a cloud computing hierarchy in response to user input [See ¶-128-130]. Obtaining the data (source data) for displaying the hierarchy is inherent in displaying it. The user that requests the display of the cloud hierarchy is maintenance personnel [See ¶-5]. A skilled artisan would understand that a maintenance user is a "user of the cloud infrastructure"]
the source data organized into a plurality of layers of information that each describe a different categorizable aspect of the cloud infrastructure; [Fig 2a shows a plurality of layers (e.g. application layer, virtual layer, and physical layer) of the cloud hierarchy [See ¶-130]]
displaying, via a display screen, a visualization of the source data within a user interface, the visualization including a top-level structure view representative of the cloud infrastructure as indicated by the source data; [Fig 2b shows a view (top-level structure view) that represents the layers of the cloud hierarchy, as well as the relationship between the components [See ¶-133]]
receiving, via the user interface, a first user input effective to select portions of the source data to be included in the visualization of the source data displayed within the user interface, the portions to be included relating to one or more aspects of the cloud infrastructure and corresponding to at least two layers of the plurality of layers of information, [A user may provide input (first user input) to use a displayed prompt to control the components (portions) shown, which are on particular layers (two layers) [See ¶-137-138, 144]]
wherein the plurality of layers includes at least one layer disposed between the at least two layers and [Fig 2a shows that the virtual layer is between the application and physical layer]
wherein the first user input indicates to hide the at least one layer; [Fig 6 shows that when a virtual machine VM1 object is selected, the additional virtual machines shown in Fig 5 are removed ("hide the at least one layer") [See ¶-151]]
… causing depiction of the visualization according to the first user input … [Fig 6 shows that when a virtual machine VM1 object is selected, the additional virtual machines shown in Fig 5 are removed ("hide the at least one layer") [See ¶-151]].
However, Gao does not teach "receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; and causing depiction of the visualization according to the … the second user input."
On the other hand, Johnson does teach "receiving, via the user interface, a second user input effective to select a type of connection between particular components that are part of the selected portions of the source data, wherein the second user input indicates that the type of connection is to be included in the visualization of the source data displayed within the user interface and wherein the second user input indicates a first portion of the source data is to be a start point and a second portion of the source data is to be an end point for displaying connections of the portions of the source data within the visualization of the source data; and causing depiction of the visualization according to the … the second user input."
Johnson discloses an interface shown in Figs 6 and 7 which shows connections and cities in a communication network [See Col 4, Ln 39-47]. A user can select route 116 as shown in Fig 7 (second user input) which includes start location San Francisco (start point) and end location Denver (end point) [See Col 8, Ln 26-29]. An optical components panel 106 (visualization) is altered to show the connections (type of connection) between the start and end points of the selected route [See Col 8, Ln 51- Col 9, Ln 17]. The optical components panel 106 includes connections 165a-c (associations of the portions) which represent the optical connections between the optical components in each city 130-138 [See Col 9, Ln 49-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display to incorporate the teachings of Johnson's route selection.
Motivation to do so would be to allow an administrator to easily view the components which make up a selected route for the purposes of alarm locating, inventory, or data tracking, as taught by Johnson [See Col 9, Ln 14-17].
As to claim 20, Gao, and Johnson disclose the system of claim 15, wherein: the source data further includes: use information describing particular components of the cloud infrastructure that are used in relation to the cloud computing activities, and [Gao, Fig 12 shows that resource usage (use information) is collected about a physical layer and shown to the user when a user provides input to view it [See ¶-171]. Obtaining the resource usage is an inherent step of displaying it]
containment information that describes relationships between the particular components; and [Gao, When a user selects a first object (e.g. Application 1), objects (e.g. Cluster 1, Cabinet 1) associated with the first object are prominently displayed so that relationships can be seen, as shown in Fig 2b [See ¶-131, 133]. The association may be objects that provide or receive resources to/from the first object (containment information) [See ¶-159]]
the top-level structure view representative of the cloud infrastructure is determined based on the use information and the containment information [Gao, Fig 2b shows a view (top-level structure view) that represents the layers of the cloud hierarchy, as well as the relationship (containment information) between the components [See ¶-133]].
Claim(s) 2-6, 9-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 20140181718 A1 thereafter "Gao"), in view of Johnson et al (US 7149975 B1 thereafter "Johnson"), in view of Wallace (US 20050179684 A1).
As to claim 2, Gao, and Johnson do not disclose "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
On the other hand, Wallace does teach "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
Wallace discloses that Fig 9 shows a plurality of layers in the layer tree 902, wherein a user may provide input to hide or show desired layers (one or more subsets of the at least two layers) [See ¶-91-93]. From Fig 11, the user could select (third user input) to expand the cities layer to alter the map (visualization) as shown in Fig 10 and show the cities (e.g. SEA, POR, SAC, etc) [See ¶-92].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 3, Gao, and Johnson do not disclose "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.”
On the other hand, Wallace does teach "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
Wallace discloses that Fig 9 shows a plurality of layers in the layer tree 902, wherein a user may provide input to hide or show desired layers (one or more subsets of the at least two layers) [See ¶-91-93]. From Fig 10, the user could select (third user input) to collapse/hide the cities layer (additional subsets) to alter the map (visualization) as shown in Fig 11 [See ¶-92-93]. Alternatively, from Fig 11, the user could select (third user input) the Regions layer (additional subsets) to hide using Fig 9's menu, as shown in Fig 17 [See ¶-91, 93, 101].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 4, Gao, Johnson, and Wallace disclose the method of claim 2, further comprising: determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the third user input [Wallace, From Fig 10, the user could select (third user input) to collapse/hide the cities layer (additional subsets) to alter the map (visualization) as shown in Fig 11 [See ¶-92-93]. Alternatively, from Fig 11, the user could select (third user input) the Regions layer (additional subsets) to hide using Fig 9's menu, as shown in Fig 17 [See ¶-91, 93, 101]]. 
As to claim 5, Gao, and Johnson do not disclose "associating, in the visualization of the source data within the user interface, two or more portions of the source data in two or more layers of the source data based on information in one or more layers of information that are hidden in the visualization of the source data.”
On the other hand, Wallace does teach "associating, in the visualization of the source data within the user interface, two or more portions of the source data in two or more layers of the source data based on information in one or more layers of information that are hidden in the visualization of the source data." 
Wallace discloses that Fig 10 shows cities and region layers (two or more layers) [See ¶-92]. Additionally, a skilled artisan would understand that Fig 10 also shows that some cities/regions (information in one or more layers of information that are hidden) are not shown on the map (hidden) because of the zoom level as indicated by the trunks/connection units that reach the edge of the interface [See ¶-96]. For example, NY and CHI are cities (two or more portions) that are in the NorthEast and Central regions respectively (two or more portions) and associated with cities/regions (information in one or more layers of information) not shown on the map in Fig 10, but are shown in Fig 16b.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 6, Gao, and Johnson do not disclose "wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations-of the portions of the source data are included in the visualization of the source data being displayed.”
On the other hand, Wallace does teach "wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations-of the portions of the source data are included in the visualization of the source data being displayed."
Wallace discloses that Figs 8, 10-11 show a plurality of trunks/connection units (paths) that connect different regions and cities (all portions of the source data) [See ¶-38, 88, 92-93]. Trunks can also be shown to connect to individual ports within switches (all portions of the source data) [See ¶-91]. A user can provide input in the interface shown in Fig 9 to collapse/hide (altering) the Cities layer, along with collapsing/hiding trunks connecting the cities (associations of the portions) [See ¶-91-93]. The results of this user input are shown in Fig 11 as compared to Figs 8 and 10 [See ¶-93].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 9, Gao, and Johnson do not disclose "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
On the other hand, Wallace does teach "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
Wallace discloses that Fig 9 shows a plurality of layers in the layer tree 902, wherein a user may provide input to hide or show desired layers (one or more subsets of the at least two layers) [See ¶-91-93]. From Fig 11, the user could select (third user input) to expand the cities layer to alter the map (visualization) as shown in Fig 10 and show the cities (e.g. SEA, POR, SAC, etc) [See ¶-92].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 10, Gao, and Johnson do not disclose "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.”
On the other hand, Wallace does teach "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
Wallace discloses that Fig 9 shows a plurality of layers in the layer tree 902, wherein a user may provide input to hide or show desired layers (one or more subsets of the at least two layers) [See ¶-91-93]. From Fig 10, the user could select (third user input) to collapse/hide the cities layer (additional subsets) to alter the map (visualization) as shown in Fig 11 [See ¶-92-93]. Alternatively, from Fig 11, the user could select (third user input) the Regions layer (additional subsets) to hide using Fig 9's menu, as shown in Fig 17 [See ¶-91, 93, 101].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 11, Gao, Johnson, and Wallace disclose the one or more non-transitory computer-readable storage media of claim 8, the operations further comprising: determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the second user input [Wallace, From Fig 10, the user could select (third user input) to collapse/hide the cities layer (additional subsets) to alter the map (visualization) as shown in Fig 11 [See ¶-92-93]. Alternatively, from Fig 11, the user could select (third user input) the Regions layer (additional subsets) to hide using Fig 9's menu, as shown in Fig 17 [See ¶-91, 93, 101]]. 
As to claim 12, Gao, and Johnson do not disclose "associating, in the visualization of the source data within the user interface, two or more portions of the source data in two or more layers of the source data based on information in one or more layers of information that are hidden in the visualization of the source data.”
On the other hand, Wallace does teach "associating, in the visualization of the source data within the user interface, two or more portions of the source data in two or more layers of the source data based on information in one or more layers of information that are hidden in the visualization of the source data." 
Wallace discloses that Fig 10 shows cities and region layers (two or more layers) [See ¶-92]. Additionally, a skilled artisan would understand that Fig 10 also shows that some cities/regions (information in one or more layers of information that are hidden) are not shown on the map (hidden) because of the zoom level as indicated by the trunks/connection units that reach the edge of the interface [See ¶-96]. For example, NY and CHI are cities (two or more portions) that are in the NorthEast and Central regions respectively (two or more portions) and associated with cities/regions (information in one or more layers of information) not shown on the map in Fig 10, but are shown in Fig 16b.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 13, Gao, and Johnson do not disclose "wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations of the portions of the source data are included in the visualization of the source data being displayed.”
On the other hand, Wallace does teach "wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations of the portions of the source data are included in the visualization of the source data being displayed.”
Wallace discloses that Figs 8, 10-11 show a plurality of trunks/connection units (paths) that connect different regions and cities (all portions of the source data) [See ¶-38, 88, 92-93]. Trunks can also be shown to connect to individual ports within switches (all portions of the source data) [See ¶-91]. A user can provide input in the interface shown in Fig 9 to collapse/hide (altering) the Cities layer, along with collapsing/hiding trunks connecting the cities (associations of the portions) [See ¶-91-93]. The results of this user input are shown in Fig 11 as compared to Figs 8 and 10 [See ¶-93].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 16, Gao, and Johnson do not disclose "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
On the other hand, Wallace does teach "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers that are to be added to the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
Wallace discloses that Fig 9 shows a plurality of layers in the layer tree 902, wherein a user may provide input to hide or show desired layers (one or more subsets of the at least two layers) [See ¶-91-93]. From Fig 11, the user could select (third user input) to expand the cities layer to alter the map (visualization) as shown in Fig 10 and show the cities (e.g. SEA, POR, SAC, etc) [See ¶-92].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 17, Gao, and Johnson do not disclose "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input.”
On the other hand, Wallace does teach "receiving, via the user interface, a third user input effective to select one or more subsets of the at least two layers to be hidden in the visualization of the source data being displayed; and further altering the visualization of the source data within the user interface according to the third user input."
Wallace discloses that Fig 9 shows a plurality of layers in the layer tree 902, wherein a user may provide input to hide or show desired layers (one or more subsets of the at least two layers) [See ¶-91-93]. From Fig 10, the user could select (third user input) to collapse/hide the cities layer (additional subsets) to alter the map (visualization) as shown in Fig 11 [See ¶-92-93]. Alternatively, from Fig 11, the user could select (third user input) the Regions layer (additional subsets) to hide using Fig 9's menu, as shown in Fig 17 [See ¶-91, 93, 101].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
As to claim 18, Gao, Johnson, and Wallace disclose the system of claim 15, the operations further comprising: determining one or more portions of the source data to be hidden in the visualization of the source data within the user interface according to the second user input [Wallace, From Fig 10, the user could select (third user input) to collapse/hide the cities layer (additional subsets) to alter the map (visualization) as shown in Fig 11 [See ¶-92-93]. Alternatively, from Fig 11, the user could select (third user input) the Regions layer (additional subsets) to hide using Fig 9's menu, as shown in Fig 17 [See ¶-91, 93, 101]]. 
As to claim 19, Gao, and Johnson do not disclose "wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations of the portions of the source data are included in the visualization of the source data being displayed.”
On the other hand, Wallace does teach "wherein the source data further comprises a plurality of perspectives including paths associating all of the portions of the source data and altering the visualization of the source data comprises altering which of the associations-of the portions of the source data are included in the visualization of the source data being displayed."
Wallace discloses that Figs 8, 10-11 show a plurality of trunks/connection units (paths) that connect different regions and cities (all portions of the source data) [See ¶-38, 88, 92-93]. Trunks can also be shown to connect to individual ports within switches (all portions of the source data) [See ¶-91]. A user can provide input in the interface shown in Fig 9 to collapse/hide (altering) the Cities layer, along with collapsing/hiding trunks connecting the cities (associations of the portions) [See ¶-91-93]. The results of this user input are shown in Fig 11 as compared to Figs 8 and 10 [See ¶-93].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gao's cloud hierarchy display, and Johnson's route selection to incorporate the teachings of Wallace's network interface.
Motivation to do so would be to provide an improved data representation that is adaptable to the needs of the user, as taught by Wallace [See ¶-8]. Additional motivation would be to provide an improved method of exploring, and comprehending relationships within various groups, as taught by Wallace [See ¶-8].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173